IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROBERT BLYTHE,                             :   No. 39 MAL 2022
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
WORKERS' COMPENSATION APPEAL               :
BOARD (CITY OF CHESTER),                   :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 12th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.